DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 16 March 2021 has been considered.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15 and 21, drawn to a platform for in vitro transcription of mRNA comprising a cellular extract from a cell culture of Vibrio.
Group II, claim(s) 16-18, drawn to a method for in vitro transcription of mRNA.
Group III, claim(s) 23, drawn to a recombinant species of Vibrio.
Applicant’s election of Group I, Claims 1-15 and 21, in the reply filed on 26 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Objections
Claims 4, 13 and 14 are objected to because of the following informalities:
Claim 4 should be revised to recite “… the negative effector for CFPS is [[a]] selected from the group consisting of …”
Claim 13 should be revised to recite “… a concentration range bounded by [[of]] these values.”
Claim 14 should be revised to recite “… a concentration range bounded by [[of]] these values” (two occurrences).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite in its recitation of “… an energy source comprising a phosphate group (such as phosphoenol pyruvate (PEP)) or non-phosphorylated energy group (e.g., glucose, pyruvate)…” because one cannot ascertain if phosphoenol pyruvate is a required limitation of a phosphate group or if it is merely a possible embodiment of a phosphate group, and because one cannot ascertain if glucose and pyruvate are required limitations of a non-phosphorylated energy group or if they are merely possible embodiments of a non-phosphorylated energy group.
Claim 13 is indefinite in its recitation of “… an energy source comprising a phosphate group (such as phosphoenol pyruvate (PEP)) …” because one cannot ascertain if phosphoenol pyruvate is a required limitation of a phosphate group or if it is merely a possible embodiment of a phosphate group.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “the energy source is present at a concentration of greater than about 30 mM”, and the claim also recites “the energy source is present at a concentration of greater than about … 40 mM, 50 mM, 60 mM, 70 mM, 80 mM, or 90 mM (preferably greater than about 67 mM)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  This same issue exists in Claim 14 with respect to the recitation of concentrations of potassium and magnesium.
Claim 15 is indefinite in its recitation of “… components of the platform are preserved such as through freeze-drying” because one cannot ascertain if freeze-drying is a required limitation of preservation of if it is merely one possible embodiment of preservation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamekura et al. (Journal of Bacteriology, 160(1): 385-390, 1984).
Kamekura et al. describe cell-free protein synthesis by extracts from Vibrio costicola (abstract).  V. costicola was cultured and a cell-free S-30 extract was prepared from the cultured bacterium (page 385 under “Bacterial cultures” and “Preparation of S-30 extracts”).  The S-30 extract was used to synthesize poly(U) (page 386 under “Assay of in vitro protein synthesis activity”; and Figure 1).  The reaction mixture contained phosphoenolpyruvate, ATP, GTP, NH4Cl and magnesium at a final concentration of 15mM.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewett et al. (US Publication No. 2016/0060301 – see the IDS filed 16 March 2021) in view of Weinstock et al. (US Publication No. 2020/0010816).
Jewett et al. describe methods for preparing cellular extracts from genetically engineered organisms for use in preparing sequence defined biopolymers in vitro, i.e., cell-free protein synthesis (abstract).  Any prokaryotic strain of bacteria can be used in the methods and is advantageously modified to be deficient in release factor 1 (paragraphs [0008], [0074]-[0076]).  In addition, the prokaryote is also modified to knock-out a gene selected from endA, mazF, rna, rnb, rne, gor, lon, ompT, gdhA, gshA, sdaA, sdaB, speA, WaaL, tnaA and glpK (paragraphs [0010], [0078]-[0082]; Claim 5), and/or modified to upregulate a gene selected from ackA, ndk, pykF, cdd, dsbC, dnaK, dnaJ, crpE, tig, groS, groL, infA, infB, fusA, efp, lepA, tufB, hslR and ffr (paragraphs [0011], [0083]-[0088]; Claim 8).  One or more UAG stop codons may be removed or transformed to a sense codon (paragraph [0075]).  The prokaryote may also be engineered to express T7 RNA polymerase (paragraphs [0012], [0016]; Claims 15-16).  The platform for expressing a sequence defined biopolymer or a protein in vitro may use an S12 extract or an S30 extract (paragraphs [0013], [0018], [0094]).  Paragraphs [0090]-[0101] describe a platform for preparing sequence defined biopolymers.  The platform comprises a cellular extract from the genetically modified organism and additional components such as an expression or translation template, one or more polymerases, cations such as potassium or magnesium at about 1-50mM, and NTPs.  The platform may also include phosphoenolpyruvate such as at 33 mM (paragraph [0133]), and can contain cellular extract obtained from a cell culture having an OD600 of about 3.0 or greater (paragraph [0129]).
Weinstock et al. describe uses of genetically modified Vibrio natriegens (abstract; paragraph [0076]).  The engineered V. natriegens can be beneficially used for the preparation of cellular extracts for cell-free biology such as for cell-free protein synthesis (paragraphs [0007], [0035], [0036]).
It would have been obvious to have used Vibrio natriegens as the source of extracts for the methods of cell-free protein synthesis described by Jewett et al. because Jewett et al. broadly teach that the methods described therein are applicable to any prokaryote and Weinstock et al. teach that it is desirable to use extracts from Vibrio natriegens in methods for cell-free protein synthesis.

Claim(s) 1-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewett et al. (US Publication No. 2016/0060301 – see the IDS filed 16 March 2021) in view of Weinstock et al. (US Publication No. 2020/0010816) and Alfonta et al. (US Publication No. 2017/0292139 – see the IDS filed 16 March 2021).
Jewett et al. and Weinstock et al. have been discussed above.  Neither reference describes preserving a component of a cell-free protein synthesis such as by freeze-drying.
Alfonta et al. describe methods for cell-free protein synthesis (abstract).  The cell-free extracts for use in cell-free protein synthesis are advantageously stored by freezing or freeze-drying (paragraphs [0135]-[0136]).
It would  have been obvious to one of skill in the art to have stored the cell-free V. natriegens extract of Jewett/Weinstock by freezing or freeze-drying because Alfonta et al. teach that cell-free bacterial extracts for use in methods of cell-free protein synthesis are advantageously stored in such a manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0171584 is the publication which corresponds to the present application.
Cell-free protein synthesis by Vibrio costicola extracts is described by Choquet et al. 1989 (Journal of Bacteriology, 171(2): 880-886, 1989), Choquet et al. 1990 (Journal of Bacteriology, 172(6): 3462-3468, 1990), Wydro et al. (Nature, 269: 824-825, 1977), and Marin et al. (Biochemistry, 34: 16519-16523).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652